Title: To Thomas Jefferson from Lucy Ludwell Paradise, 26 May 1789
From: Paradise, Lucy Ludwell
To: Jefferson, Thomas



Dear Sir
Tuesday May the 26th. 1789Margaret Street No. 15 Cavendish Squa[re]

All the Books at Pinellis Sale went extremely high; you have four only out of all your catalogue. I am Sorry you Could not have had them all. Had I been unincumbered, Your Excellency should have had them. It is now Six weeks Since I heard from Mr. Paradise. I have written twice to him since his last Letter of April the 8th.—I am desirous to be informed by your Excellency if he is well, and the cause of his Silence. Pray Make My affectionate Love to the Miss Jefferson and my best Compliments to Mr. Short, And tell Mr. Paradise that Mr. Young has not finished the Deed and the Creditors themselves have told me, that he has been very long about it but that until the Deed is Signed it will not be safe for Mr. Paradise to appear here. These are the very words of Many of his Creditors. Adieu Dear Sir.—I have the Honour to be with Great Esteem and Gratitude your Graitful Friend and Humbl. Servant,

Lucy Paradise


P.S. Dr. Bancroft is extremely kind to Me and does all he can to Get Mr. Young to finish the business. I think If Mr. Paradise was to write to Mr. Young a kind Letter he would do right.

